DETAILED ACTION
This office action is in response to the amendments provided on 1/24/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments provided on 1/24/2022 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-8, 10-11 and 13. Claims 9, 12 and 14 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/11/2019, 9/11/2019 and 10/2/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.
Allowable Subject Matter
Claims 1-8, 10-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-8, 10-11 and 13 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments, in regards to claim 1, the claimed invention requires a semiconductor chip, comprising: a core circuit that includes a first Electro-Static Discharge (ESD) protection circuit, an input/output (I/O) ring that surrounds the core circuit,  a first pad and a second pad, wherein each of the first pad and the second pad is an input/output terminal for radio frequency signals, and the first ESD protection circuit is connected to the first pad and the I/O ring; a second ESD protection circuit between the second pad and the core circuit; a radio frequency signal transmission line electrically connected to the first pad, second pad, and the core circuit, wherein the radio frequency signal transmission line includes a first ground plane, and a second ground plane, the second ground plane is above the first ground plane and the radio frequency signal transmission line is above the I/O ring.
The combination of Huang (US 2011/0242712) in view of Sasaki (US 2009/0303645) and in further view of Lien (US 2005/0067616) teach most aspects of the present invention. However, the combination of references fail to teach features of a thin film wiring layer that includes the I/O ring, a passivation layer above the thin film wiring layer and wherein the radio frequency signal transmission line includes a signal line.
The examiner has also conducted a search to include references Arai (US 2005/0160389) and Blanc (US 2013/0155555) that teach similar subject matter as the present application. However, the Arai (US 20050160389) reference and the Blanc (US 20130155555) reference does not teach the allowable subject matter.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of a thin film wiring layer that includes the I/O ring and a passivation layer above the thin film wiring layer
In regards to claim 1; features of wherein the radio frequency signal transmission line includes a signal line
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814